Citation Nr: 1612953	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-03 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for hypoglycemia.

2. Entitlement to an initial evaluation in excess of 10 percent for left shoulder acromioclavicular (AC) joint arthritis prior to November 21, 2013.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel




INTRODUCTION

The Veteran had active duty service from February 1987 to March 2008. 

These matters initially came before the Board of Veteran's Appeals (Board) on appeal from a December 2008 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

In assigning higher disability ratings, the RO did not assign the maximum disability ratings possible. AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal). However, in his January 2014 VA Form 9 Appeal to Board of Veterans' Appeals, the Veteran specifically indicated that he was not appealing the current disability rating, "only the ratings assigned prior to the recent increase." The Veteran thus limited his appeal.  Therefore, the Board will only consider the increased rating claim prior to the November 21, 2013 effective date for the increased evaluation, as reflected above. 

In July 2015, the Board remanded the claims for additional development. The claims have since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits 
Management System paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 


FINDINGS OF FACT

1. Hypoglycemia is a laboratory finding and is not a disability for VA compensation purposes.
 
 2. A chronic disability caused by hypoglycemia has not been diagnosed during the course of the Veteran's appeal.

3. The service-connected left shoulder AC joint arthritis was not manifested by arm motion limited at shoulder level or midway between side and shoulder level prior to November 21, 2013.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection for hypoglycemia are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. For the period prior to November 21, 2013, the criteria for an initial rating greater than 10 percent for service-connected left shoulder AC joint arthritis are not met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40 , 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5201-5010 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In May 2008, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that there are any outstanding relevant records that have yet to be requested, or that additional examinations are in order. VA provided the Veteran with examinations in June 2008, November 2013, and November 2015, which for reasons stated below the Board finds adequate.

Pursuant to the Board's July 2015 remand, the AOJ provided the appellant with a VA examination and opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in December 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's July 2015 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Hypoglycemia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran asserts that he has a current disability manifested by hypoglycemia and that he is prescribed medication for it. In January 2005, the Veteran was treated for low glucose levels by a physician assistant and advised to monitor his diet. The Veteran's primary doctor diagnosed him with pre-diabetes in 2011. The Veteran underwent a VA examination in November 2013 in which he complained of some dizziness when he did not eat. The examiner determined that the Veteran did not suffer from symptoms or a diagnosis of hypoglycemia because a September 2013 laboratory test showed normal blood glucose levels. 

VA examiners in June 2008 and November 2013 determined that the Veteran does not currently have hypoglycemia.  The Veteran underwent a post-remand VA examination in November 2015. The examiner explained that the January 2005 treatment was unnecessary because the physician assistant incorrectly interpreted the Veteran's glucose levels. The testing revealed that the Veteran's fasting glucose was at 99mg/dl and 2 hour glucose at 59mg/dl. The examiner explained that the 59mg/dl level was only one point below normal and that the Veteran's glucose levels had otherwise been in the normal range for the last 20 years. The examiner also determined that the Veteran has a family history of diabetes, but he does not have a current diagnosis of hypoglycemia. The examiner also noted that the Veteran is prescribed medication for low blood pressure and not for hypoglycemia. 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that there is no current chronic disability manifested by hypoglycemia. The clinical records in this case make almost no references to  hypoglycemia and the Veteran's glucose levels are normal. Nowhere in the claims file is there evidence of a diagnosis of a disability manifested by hypoglycemia. Moreover, hypoglycemia is not itself a disability, but is a clinical finding. 

The first requirement for any service connection claim is evidence of a current disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). Elevated blood sugar levels (hypoglycemia) represent a laboratory finding, and are therefore not considered to be an actual disability in and of itself for which VA compensation benefits are payable. See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule). 

The Veteran has not submitted any medical evidence that he has a current disability manifested by hypoglycemia. The Veteran himself has asserted that entitlement to service connection is warranted for hypoglycemia in and of itself. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to whether the finding of hypoglycemia establishes a current disability falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). The question of a medical diagnosis involves a complex medical issue and medical testing. It is not shown that the Veteran has medical expertise to perform such testing and render a medical diagnosis. The Veteran has not provided or identified any medical evidence to support his contentions that he has a current disability manifested by hypoglycemia.

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability. "In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded. Id.; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a current disability manifested by hypoglycemia. Based on the foregoing, the Board concludes that application of the benefit of the doubt in the Veteran's favor does not apply in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). Accordingly, entitlement to service connection for hypoglycemia is denied.

Left  Shoulder AC Joint Arthritis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder. 38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2015). If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability. The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant." See 38 C.F.R. § 4.40 . 

Prior to November 21, 2013, the Veteran's right shoulder disability was rated at 10 percent under 38 C.F.R. § 4.71a, DCs 5201-5010. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2015). 

DC 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to DC 5003. Under DC 5003, degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

DC 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder; and limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder. 38 C.F.R. § 4.71a. The evidence including the service treatment records and VA examination reports reflects that the Veteran is left handed. Thus, his left arm is considered the major extremity. See 38 C.F.R. § 4.69 (2015).

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees. 38 C.F.R. § 4.71, Plate I.

The Veteran injured his left shoulder in-service while playing softball in 1995 and was diagnosed with a low-grade shoulder separation. In a June 2008 VA examination, the Veteran complained of pain in his left shoulder at night, stiffness during the winter months and in the morning, as well as numbness or tingling. The Veteran did not report having flare-ups and the disability did not affect his ability to work as an ultrasound technician. The examiner found slight tenderness to the AC joint with deep palpitation. However, movement testing of the Veteran's left shoulder showed forward flexion and abduction to be 180 degrees and without limitation following repetitive use. External and internal rotation was 90 degrees and also without additional limitation following repetitive use. Although the examiner indicated the claims folder was not available for review, such does not make the examination inadequate.  The examiner conducted an examination and provided sufficient information concerning the orthopedic findings, such that the Board can render an informed determination under the musculoskeletal system rating criteria. It is noted that the 2015 VA examiner conducted an examination, reviewed the Veteran's claims folder and provided information concerning the Veteran's reports of neurological impairment. That examination is also adequate.  

The Veteran was subsequently assigned a 10 percent evaluation, effective April 1, 2008. The Veteran filed a Notice of Disagreement in April 2009, contending that the VA examination did not rate his left shoulder injury properly. Specifically, the Veteran based his contentions on the fact that he had nerve damage in his left arm, including numbness and tingling, which was not addressed in his examination. 

The Veteran underwent a second VA examination in November 2013. The Veteran indicated that he had decreased range of motion and some pain when he tried to stretch his arm. The Veteran did not report having flare-ups.  The examiner found objective evidence of painful motion for the Veteran, including left shoulder flexion limited to 90 degrees and abduction limited to 95 degrees. Abduction was further limited on repetitive use testing to 90 degrees but there was no change with respect to flexion.  Additionally, the Veteran's left shoulder external rotation was limited to 60 degrees and internal rotation was limited to 90 degrees with no change on repetitive use testing. The examiner noted that the Veteran would have difficulty  lifting, pushing, pulling, raising the arm and working above shoulder level.  In addition if the left shoulder was used repeatedly, the examiner found that he would have a decrease in range of motion by approximately 40 percent such that left shoulder flexion would be limited to 55 degrees (35 degrees loss), abduction to 55 degrees (35 degrees loss), left external rotation to 35 degrees (25 degrees loss) and left internal rotation (35 degrees loss).  There was no evidence of a left shoulder nerve condition and the Veteran was asymptomatic at the time of the examination. 

The Veteran's post-remand VA examination occurred in November 2015. The Veteran complained of shoulder pain in bed that was exacerbated by movement. Range of motion testing showed left shoulder flexion and abduction limited to 90 degrees. Additionally, the Veteran's left shoulder external and internal rotation was to 90 degrees. Flexion and abduction on repetitive use testing was limited to 75 degrees, while external and internal rotation was limited to 80 degrees. 

On review, the Board finds that a rating greater than 10 percent prior to November 21, 2013 is not warranted. The June 2008 VA examination revealed that the Veteran had normal movement in his left shoulder without limitation. As the Veteran experienced pain and stiffness with respect to the joint, a 10 percent rating was properly assigned.  In that regard, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, that is established by X-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion. Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991). 

Although the Veteran's subsequent examinations in November 2013 and 2015 show some limited movement of the Veteran's left shoulder, there is no lay or medical evidence of left arm motion limited at the shoulder level or midway between the side and shoulder level prior to November 21, 2013. The Veteran had normal range of motion on examination in 2008, did not report having flare-ups and no change in motion was found on repetitive use testing.  The Board acknowledges the Veteran's complaints of pain, but does not find adequate pathology sufficient to support a higher rating based on functional impairment.

The Board also acknowledges the Veteran's reports that he experiences numbness in his left hand. The July 2015 remand required the examiner to "conduct neurological testing of the left shoulder, elicit a full history of any numbness, tingling or other neurological symptoms from the Veteran, and render an opinion regarding whether there are any separate neurological symptoms due to his service-connected left [AC] joint arthritis."

During the November 2015 examination, the Veteran complained of some numbness in his left hand and fingers for several months, but the examiner could not ascribe it as secondary to the Veteran's left shoulder AC joint condition and there was no evidence of numbness for the past 20 years. The examination failed to reveal any dermatome deficit from the Veteran's spine or from his shoulder. The examiner determined that the Veteran's vague numbness in his hands and fingers was not related to any shoulder injury. Thus, the examinations of record do not diagnose or otherwise indicate any associated neurological impairment and an additional rating for these complaints is not warranted.

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015). On review, the applicable diagnostic codes contemplate the Veteran's claimed symptoms related to service-connected left shoulder disability, namely functional impairment due to pain and other factors. Higher ratings are available for greater levels of disability. As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the United States Court of Appeals for the Federal Circuit  held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1). Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned. In this case, unlike Johnson, only the evaluation of the Veteran's left shoulder disability is on appeal before the Board, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion. The evidence does not indicate that, prior to November 21, 2013, there were any combined effects resulting from other service-connected disabilities that impacted the left shoulder disability. Moreover the Veteran indicated during the June 2008 examination that the left shoulder disability did not affect his job.

The Board also finds there is no indication that the Veteran is unable to obtain or retain substantially gainful employment as a result of the service-connected left shoulder disability and there is thus no basis for inferring a claim for a total disability rating based on individual unemployability (TDIU). See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial evaluation in excess of 10 percent for the Veteran's left shoulder AC joint arthritis prior to November 21, 2013. The benefit of the doubt doctrine is therefore not for application and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypoglycemia is denied.

Entitlement to an initial evaluation in excess of 10 percent for left shoulder AC joint arthritis prior to November 21, 2013 is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


